Citation Nr: 1031252	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  05-08 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of 
cholecystectomy for the period prior to October 6, 2008, and for 
an evaluation in excess of 10 percent for the period extending 
from October 6, 2008, forward.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The Veteran served on active duty from January 2000 to January 
2004.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2004 rating decision by the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
for the Atlanta, Georgia RO.

In March 2008, the Veteran presented testimony at a travel board 
hearing held before a Veterans Law Judge who is no longer with 
the Board.  A transcript of the hearing is of record.  In 
correspondence from the Board to the Veteran dated in April 2010, 
she was advised of this fact and of the opportunity to request 
another hearing pursuant to 38 C.F.R. §§ 20.707, 20.717 (2009).  
She was informed that if she did not reply within 30 days of the 
date of the letter, the Board would assume that she did not want 
another hearing.  No response was subsequently received from the 
Veteran.  However, there is an indication in the file that the 
Veteran may have changed her address in early 2010, a change 
which may not have been reflected by the issuance of the April 
2010 letter.  This matter will be clarified on Remand.  

In July 2008 and March 2009, the Board remanded this claim to the 
RO for additional development.  As will be explained herein, a 
Remand is required to address a procedural problem involving this 
claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In March 2009, the Board remanded a claim of entitlement to an 
initial compensable evaluation for residuals of cholecystectomy 
for the period prior to October 6, 2008, and for an evaluation in 
excess of 10 percent for the period extending from October 6, 
2008, forward.  

Specifically, in the March 2009 remand it was requested that: (1) 
the RO contact the Veteran and ask for the names and addresses of 
all medical care providers who treated her for gall bladder 
removal since October 2008, and obtain any such records not 
already associated with the claims file; this action also 
included an instruction that all attempts to procure identified 
records should be documented in the file and that if the RO 
cannot obtain records identified by the Veteran, a notation to 
that effect should be inserted in the file; (2) the claims file 
be returned to the examiner who conducted the October 2008 
examination with a request to provide an addendum describing the 
Veteran's symptomatology as nonsymptomatic, mild, or severe; and 
(3) the claim be readjudicated in light of the additional 
evidence obtained, with further instruction to the effect that if 
the claim is not granted, a supplemental statement of the case 
(SSOC) be issued and the Veteran and her representative be given 
an opportunity to respond to it before returning the file to the 
Board for further appellate consideration.

Pursuant to action (1) above, a duty to assist letter was issued 
to the Veteran in May 2009, requesting that she identify 
treatment received since October 2008 in conjunction with her 
gall bladder removal.  She failed to respond to that letter.  An 
addendum to the October 2008 VA examination report was provided 
in September 2009, which addressed the information requested by 
the Board in action (2) above.  

However, current review by the Board does not reflect 
readjudication of the initial/increased rating claim on appeal or 
that the requested SSOC was issued after the development 
requested by the Board as detailed in action (3) described above.  
Indeed, for reasons unclear to the Board, there was an SSOC 
issued in January 2010, addressing a service connection claim for 
right labial inclusion (also claimed as cyst removal and a cyst 
of the inner left thigh).  That claim was denied by the Board in 
the March 2009 decision, was not appealed or pending in appellate 
status, and there is no indication of any intention to reopen the 
claim following the Board's 2009 denial of it.  A review of the 
SSOC confirms that the RO did not simply misidentify the claim as 
shown on the title page, the adjudication clearly and only 
addressed a service connection issue, unrelated to the issue 
still pending appellate consideration and one which had already 
been the subject of a final Board decision of March 2009.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to insure compliance."  Id. at 270-1.  As 
the information contained in the September 2009 VA examination 
report addendum was not considered by the RO, a remand is 
necessary for readjudication of the claim on appeal, and issuance 
of a SSOC.  See 38 C.F.R. § 19.38 (2009).  (requiring issuance of 
a supplemental statement of the case after remand from the Board 
unless the benefit is fully granted).  Neither the Veteran nor 
her representative has waived consideration of this evidence by 
the agency of original jurisdiction and therefore, the Board 
cannot consider this evidence in the first instance.  See 38 
C.F.R. §§ 19.37, 20.1304(c) (2009).  Moreover, the Board must 
point out that United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has invalidated the regulations which 
empowered the Board to consider additional evidence without prior 
RO review in the absence of a waiver of such review by the 
Veteran or his representative.  Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  
No waiver of the aforementioned VA addendum is associated with 
the claims file.  Under the circumstances, the case must be 
returned to the RO/AMC for preliminary review and preparation of 
an SSOC which addresses the issue on appeal and includes 
consideration of evidence added to the file since the issuance of 
the most recent SSOC of November 2008.  

As an incidental matter, the RO will be requested to ascertain 
the Veteran's current mailing address and to provide this 
information for the file.  In addition, following the issuance of 
an SSOC and prior to returning the case to the Board, the RO will 
be asked to provide the Veteran's representative with an 
opportunity to review the file and present a written statement 
addressing the correct issue remaining in appellate status, as it 
appears that the representative, too, misidentified the issue 
still pending appellate consideration by the Board as shown by 
the VA Form 646, dated in January 2010.   

Accordingly, the case is REMANDED for the following action:

1.  Initially, the RO asked is requested to 
verify the Veteran's current mailing 
address, through whatever means 
appropriate.  Written confirmation of the 
Veteran's mailing address should be 
provided for the file and the VA computer 
system should be updated with any new 
contact information, as necessary.  

2.  Pursuant to 38 C.F.R. § 19.38, the RO 
is requested to issue an SSOC addressing 
the claim of entitlement to an initial 
compensable evaluation for residuals of 
cholecystectomy for the period prior to 
October 6, 2008, and for an evaluation in 
excess of 10 percent for the period 
extending from October 6, 2008, forward, 
based upon review of pertinent evidence 
added to the file since the issuance of the 
November 2008 SSOC (to specifically include 
the September 2009 VA examination 
addendum). 

3.  Unless the benefit sought on appeal is 
granted, the Veteran and her representative 
should be furnished a correct supplemental 
statement of the case addressing the claim 
of entitlement to an initial compensable 
evaluation for residuals of cholecystectomy 
for the period prior to October 6, 2008, 
and for an evaluation in excess of 10 
percent for the period extending from 
October 6, 2008, forward, and afforded an 
opportunity to respond before the record is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


